Citation Nr: 0611410	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-03 32A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a respiratory 
disorder (other than sinusitis and rhinitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972, and also reportedly completed an additional period of 
Reserve service from 1972 to 1992.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This matter was previously before the Board in June 2004, at 
which time it remanded several claims for the completion of 
additional development.  With regard to the claims decided 
herein, the Board is satisfied that all action requested on 
remand is now complete.  Concerning other previously pending 
appeals for entitlement to service connection for a skin 
disorder, right wrist disorder, and sinusitis and rhinitis, 
the Board observes that the RO granted service connection for 
these disorders in a November 2005 rating decision.  

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will inform 
the veteran if any further action is required on his part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed left foot or right knee 
disorder is etiologically related to active service, or that 
left foot or right knee arthritis manifested to a compensable 
degree within a year after discharge from active duty. 

3.  The competent medical evidence of record does not 
demonstrate that a currently diagnosed respiratory disorder 
(other than sinusitis and rhinitis) is etiologically related 
to active service.  


CONCLUSIONS OF LAW

1.  Neither a left foot nor a right knee disorder was 
incurred in or aggravated by active service, nor may any such 
left foot or right knee disease be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A respiratory disorder (other than sinusitis and 
rhinitis) was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2001, 
July 2004, and December 2004 letters to the veteran from the 
RO and the AMC (on behalf of the RO) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to the claims.  To 
that end, the May 2001 VCAA letter provided the veteran with 
information as to the first three aforementioned elements, 
while the July 2004 and December 2004 VCAA letters addressed 
those elements, but also addressed the fourth notice element.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the RO (via 
the AMC) issued its last VCAA letter to the veteran in 
December 2004.  Thereafter, he was afforded an opportunity to 
respond to it, and the AMC then subsequently reviewed the 
claims and issued a supplemental statement of the case (SSOC) 
to the veteran in November 2005.  Under these circumstances, 
the Board finds that the aforementioned notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  These five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if VA awards service 
connection.  Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims, but the RO did not so 
advise him as to the type of evidence necessary to establish 
a disability rating or effective date for the disorders 
claimed on appeal.  Despite the inadequate notice provided to 
the veteran on these two elements, however, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the veteran 
has been prejudiced thereby).  In this regard, because the 
Board concludes below that the preponderance of the evidence 
is against each of the claims for service connection decided 
herein, any question as to the appropriate disability rating 
or effective date to be assigned for an award of service 
connection is accordingly moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical and personnel records are associated with the claims 
file, as are all pertinent and available VA and private 
medical records identified and/or provided by the veteran.  
As well, VA provided the veteran with several VA examinations 
in support of his claims.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2005).  

The Board recognizes that in connection with its June 2004 
remand, it requested that the RO obtain confirmation of the 
veteran's active duty for training and inactive duty for 
training periods for his Reserve service from 1972 to 1992.  
The RO was unsuccessful in obtaining such information.  
However, the Board further observes that for the claims 
remaining on appeal at this time, it is in receipt of the 
veteran's pertinent Reserve service medical treatment records 
and examination reports, which reveal no complaints, 
findings, diagnoses, or treatment with respect to the 
currently claimed left foot, right knee, and respiratory 
disorders.  Thus, the Board need not further consider these 
claims for service connection in relation to the veteran's 
reported Reserve service (and moreover, the veteran 
specifically avers that the currently claimed disorders are 
related to problems that began during his initial period of 
confirmed active duty from October 1969 to May 1972).  The 
Board therefore finds that the record is adequately developed 
for review of these claims in connection with the veteran's 
confirmed period of active duty of record (from October 1969 
to May 1972).  

At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review. 

To that end, as noted, the evidence available for review for 
this appeal includes the veteran's service medical records, 
private medical reports dated from approximately September 
1973 to January 1999, VA outpatient treatment and examination 
reports dated from approximately November 2000 to September 
2005, and statements and argument provided by the veteran and 
his representative in support of the claims.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claims

The veteran claims that an in-service left foot injury, as 
well as in-service right knee and respiratory problems, led 
to current medical problems involving his left foot, right 
knee, and respiratory system.  For the reasons detailed 
below, the Board holds that service connection for a left 
foot, a right knee, and a respiratory disorder (other than 
sinusitis and rhinitis) is not warranted at this time.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's September 1969 reports of medical history and 
examination were negative for any complaints or abnormal 
clinical findings regarding the veteran's feet or knees, or 
his respiratory system.  As well, his PULHES profile 
contained a score of "1" for all categories.  (The PULHES 
profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")

The veteran's service medical records indicate that in August 
1970, he reported for evaluation of his left foot after he 
dropped a 20-pound metal slab on it.  On clinical 
examination, there was some tenderness, and the service 
physician advised the veteran to return in the morning for 
additional evaluation, if he still had pain.  

The service treatment records also reflect the veteran's 
report of injury to his right knee in mid-November 1969 after 
a fall, but no pertinent abnormal findings were recorded at 
that time.  He was seen again in February 1970 with 
complaints of injury to his left knee after playing 
basketball and additional complaints of right knee pain.  
After clinical evaluation, the assessment was ligament 
strain.  

The service medical records also record treatment for an 
upper respiratory infection (URI) in mid-November 1969 
(including hospitalization) and then again on one occasion in 
June 1971.  (The service medical records also reflect that 
the veteran was repeatedly seen for other ear, nose, and 
throat problems, but these other episodes have been medically 
attributed to either nonservice-connected colds or 
tonsillitis, or to recently service-connected sinusitis and 
rhinitis.)

The remainder of the veteran's service treatment records for 
the period of October 1969 to May 1972 reflect no further 
evaluation or treatment for a left foot, right knee, or 
URI/respiratory disorder (other than colds, tonsillitis, 
sinusitis, or rhinitis).

As well, the veteran's December 1971 report of medical 
examination for service discharge contains only normal 
clinical findings for the veteran's lungs and chest, lower 
extremities, and feet.  On the back of this form, the veteran 
also wrote and signed a statement to the effect that he was 
in good health.  (The Board further notes that there is no 
December 1971 report of medical history of record.)  
Also, May 1978, November 1982, and September 1984 periodic 
reports of medical history and examination in relation to the 
veteran's Reserve service revealed no complaints or abnormal 
clinical findings for his left foot, right knee, or 
respiratory system (other than reported sinus and hayfever 
problems), and indicated a PULHES score of 1 for all 
categories.  As well, Reserve service treatment reports of 
record were similarly negative for left foot, right knee, or 
pertinent respiratory problems occurring during that service 
period (from 1972 to 1992).  

Private medical reports of record for the period of September 
1973 to January 1999 reflected notation of the veteran's 
treatment for throat infections, sinus and allergy problems, 
and some respiratory infections (including URIs in September 
1986, October 1988, March 1992, and December 1993), as well 
as a record of a January 1999 chest X-ray report that listed 
a finding of hyperaeration of the lungs as possibly related 
to asthma, bronchitis, or emphysema.  There are no findings 
in these records in relation to a left foot or right knee 
disorder.  

VA outpatient treatment reports dated from approximately 
November 2000 to May 2001 reflected the veteran's treatment 
for respiratory and knee problems, but no foot problems.  
Respiratory treatment notes for this period concerned 
sinusitis and allergies.  In April 2001, the veteran reported 
for treatment of bilateral knee pain, in existence for the 
last two to three months.  After clinical review, the 
assessment was knee pain.  He was then seen for his first 
official primary care visit about a week later in April 2001, 
and at that time, he reported that he was generally in good 
health, but did have a history of chronic sinusitis.  He 
denied a history of any other chronic respiratory problem.  
He also relayed a history of right knee popping, pain, and 
stiffness, but did not report any foot problems.  After 
clinical evaluation, including X-ray evaluation of the knees 
that showed mild degenerative joint disease (DJD, also known 
as arthritis) with small effusions bilaterally, the only 
pertinent recorded diagnoses were knee and joint pain.  On 
follow-up physical therapy referral for the DJD, the veteran 
reported a history of bilateral knee pain, stiffness, 
popping, and swelling that began in service with a right knee 
injury, with current symptomatology worse in that knee.  

After an October 2001 VA general medical examination with 
claims file review, the only diagnosed and recorded 
respiratory problem was sinusitis.  After a concurrent VA 
feet/joints examination with claims file review, diagnoses 
included arthrosis (also known as osteoarthritis) of the 
patellofemoral and medial compartments of the knees and of 
the metatarsal cuneiform of the first ray of the bilateral 
feet.  No etiological opinions were provided in conjunction 
with these examinations.

In a March 2002 statement, a VA physician reported that his 
review of the  veteran's service medical records revealed 
multiple visits to sick call for URI-type symptoms and knee 
pain.  He added that the veteran was being followed by VA for 
chronic pain in his knee joints, probably secondary to 
injuries, as well as for sinus congestion and infections.  He 
then stated that it appears that these conditions are similar 
to those during military duty.

The veteran underwent new VA examinations with claims file 
review in September 2005.  His respiratory disorders 
examination report noted his history of respiratory treatment 
in and after service, and also recorded that he had smoked up 
to two and a half packs a day of cigarettes since 1969, 
although he had since decreased his smoking significantly.  
After clinical evaluation and records review, including 
notation of a January 2002 chest X-ray report that showed 
lung hyperinflation consistent with chronic obstructive 
pulmonary disease (COPD), the examiner diagnosed perennial 
allergies, recurrent chronic sinusitis, and COPD.  He advised 
that while it was at least as likely as not that the 
veteran's chronic sinusitis and rhinitis were service-
connected given the multiple occasions of in-service 
treatment for such problems, it was less likely than not that 
the veteran's other respiratory condition/COPD was a result 
of his service, adding that it was more than likely the 
result of his years of smoking.  

The September 2005 VA joints examination report also 
acknowledged review and consideration of the veteran's noted 
and/or reported in-service and post-service history of knee 
and foot problems.  After clinical evaluation reflecting a 
normal right knee exam and a normal left foot exam except for 
tenderness to palpation over the anterolateral or dorsum of 
the foot, the pertinent diagnoses were a left foot injury, 
service-related, and right knee gonarthrosis.  The examiner 
then commented that based upon his examination and review of 
the claims file, it was not likely that the left foot 
disability and right knee disability were a result of 
service.  He indicated that his physical examination findings 
did not suggest that the veteran had a current disability 
from his in-service left foot injury, although he may have 
some vague residual discomfort over the dorsum aspect of his 
foot.  The examiner then added that the veteran also had some 
discomfort in his knee with occasional swelling, but that it 
was not his opinion that that problem was a result of 
service.     

Based upon review of the claims file and pertinent evidence 
as summarized above, the Board first finds that entitlement 
to service connection for left foot or right knee arthritis 
on a presumptive basis is not warranted, as there is no 
medical evidence of the diagnosis of such condition to a 
compensable degree within a year of service discharge.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  Indeed, there 
is no recorded diagnosis until April 2001 for the veteran's 
knee, and until October 2001 for his foot.  The Board further 
observes that the veteran does not have a respiratory 
disorder diagnosis that qualifies for presumptive service 
connection consideration.

As to service connection for the veteran's left foot, right 
knee, and respiratory disorders (other than sinusitis and 
rhinitis), the Board additionally finds that service 
connection on a direct basis is not available.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

First, as to direct service connection for a left foot 
disorder, the Board notes that the September 2005 VA examiner 
first questioned as to whether there was any currently 
disabling disorder at all, given his findings on evaluation.  
As well, he additionally opined that in any case, no such 
problem was related to the veteran's period of active duty.  
As this is the only etiological opinion of record in this 
matter, the Board must deny the claim.  The Board is also 
aware of the notation from the veteran's service 
representative as to the confusing nature of the examiner's 
statements concerning this disorder, as in the diagnosis 
section of his report, he noted left foot injury, "service-
related."  However, when reading this diagnosis in 
connection with his subsequent opinion on the etiology of the 
veteran's current joint disorders, the Board finds that it is 
apparent that while the examiner acknowledged that the 
veteran did in fact have an injury to his left foot in 
service, he did not believe that it became a chronic left 
foot disability thereafter.  

Next, as to direct service connection for a respiratory 
disorder, the Board accords greater weight to the unfavorable 
nexus opinion of the September 2005 VA examiner than to the 
favorable March 2002 VA physician opinion.  The report from 
the September 2005 VA examiner reflects contemplation of the 
entire record, including private treatment records dated from 
1973 to 1999, as well as due consideration of the effect of 
the veteran's 36-year cigarette smoking history (which also 
began at the time of his entry into active service).  On the 
other hand, the March 2002 VA physician indicated that he had 
only reviewed the service medical records and the veteran's 
current VA treatment records (which are dated from November 
2000 forward).  The March 2002 VA physician also did not 
opine as to the effect, if any, of the veteran's smoking 
history on current respiratory problems.  Moreover, he only 
noted current respiratory problems of sinus congestion and 
infections, which are now service-connected in the veteran's 
case.  Thus, the Board finds that the evidence as to nexus 
preponderates against the claim, as the September 2005 
medical examiner's opinion is more probative in this matter.  

Finally, as to direct service connection for the veteran's 
right knee disorder, the Board again accords greater weight 
to the unfavorable opinion of the September 2005 VA examiner 
than to the favorable opinion of the March 2002 VA physician.  
Again, the September 2005 VA examiner had an opportunity to 
review the entire record, whereas the March 2002 VA physician 
did not, which is important because the entire body of 
medical evidence as contained in the claims file (including 
26 years of private medical records) reflects that after the 
veteran's report of knee pain in February 1970, there is no 
additional report of a right knee problem or clinical finding 
of the same until April 2001.  Again, because the September 
2005 VA examiner's opinion is based upon consideration of all 
of the pertinent evidence available for review, the Board 
finds his opinion to be more probative in this matter, such 
that the evidence is not in a state of relative equipoise but 
rather, preponderates against the claim.

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertion that his currently claimed disorders 
are etiologically related to his period of active service to 
be competent medical evidence in support of this appeal.

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claims, the evidence is not in a 
state of relative equipoise, and there is no basis to apply 
it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a left foot injury is 
denied.

Service connection for a right knee disorder is denied.

Service connection for a respiratory disorder (other than 
sinusitis and rhinitis) is denied.


REMAND

The Board finds that the claim for service connection for a 
left knee disorder must again be remanded for the completion 
of additional development, as first sought by the Board in 
its June 2004 remand.  At that time, it requested that the 
veteran be afforded a new VA examination with medical opinion 
as to whether his claimed bilateral knee disorder is 
etiologically related to active service.  The veteran 
underwent that examination in September 2005, but in the 
written examination report, the examiner only noted his 
clinical evaluation of and etiological opinion concerning the 
veteran's right knee.  Accordingly, the RO's failure to 
obtain the examiner's evaluation and opinion as to the 
veteran's claimed left knee disorder necessitates another 
remand at this time, so that the previously requested 
development may be completed prior to the Board's appellate 
review of this issue.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

As well, in this appeal, the RO and the AMC provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, but did not provide him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for his left knee 
disorder as required by the VCAA per Dingess/Hartman as 
discussed earlier in this decision.  As the Board must 
already remand the case for additional development, it finds 
that the RO should ensure that any supplemental VCAA notice 
for this claim is also in compliance with the guidance set 
forth in Dingess/Hartman.    

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for his claim for service 
connection for a left knee disorder per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should afford the veteran a VA 
orthopedic examination in order to 
determine whether he has a current left 
knee disorder that may be etiologically 
related to active service.  The RO must 
forward the entire claims file to the 
examiner for review, and the examiner 
should acknowledge review of the claims 
file in the written examination report.  
Following clinical evaluation and review 
of the record, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent 
likelihood or more) that a currently 
diagnosed left knee disorder is 
etiologically related to the veteran's 
verified period of active service as 
dated from October 1969 to May 1972.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.  

2.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim for service connection for a left 
knee disorder on the basis of all 
additional evidence then associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal, then it 
should furnish the veteran and his 
representative with an SSOC, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this appeal.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran, 
however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


